DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 05 May 2017. No claims have been amended. Claims 1-9 have been cancelled. Claims 10-18 have been added. Therefore, claims 10-18 are presently pending in this application.
Drawings
The drawings were received on 25 April 2022.  These drawings are acceptable.
Claim Objections
Claims  objected to because of the following informalities:  
In claim 1, line 6 recites “the device” which is suggested to be changed to --the vibration producing device-- for consistency.
In claim 16, line 4 recites “the other side” which is suggested to be changed to --an other side-- to provide antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations is: “an attachment mechanism” with the function of attaching the vibration device to a platform, as recited in lines 1-2 of claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, line 5 recites “the plurality of vibration producing devices” and it is unclear if the limitation is the same as or different from the “two different vibration producing devices” recited in line 2 of claim 11.
Regarding claim 17, lines 1-2 recite “the vibration producing device is attached by an attachment mechanism to a platform” and, as the vibration producing device is “directly mechanically attached to a stretchy chair back” of the platform as recited in line 7 of claim 1, it is unclear how the vibration producing device can be attached to a platform if the vibration producing device is already attached to the stretchy chair back.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as obvious over Hsiao (6,669,291 B1) in view of Abu-Isa et al. (4,545,614 A) and Moriyasu (6,027,463 A).
Regarding claim 1, in figures 1-3 Hsiao discloses a system for the application of vibration to a body of a user (a chair 40 includes resilient straps 43 having motors 31 to provide a vibrational massage to the user, see fig. 3 and the abstract) comprising: vibration producing devices (massaging housing 10 and vibration device 30; multiple vibration producing devices 10/30 being part of the system, see figs. 1 and 3) each including a motor 31 with an axle (protruding motor shaft 311) and a unbalanced rotating mass (offset flywheel 33) having a center of mass and mounted on the axle 311 (the unbalanced rotating mass 33 is shown to have a center of mass and is mounted on the axle 311, see fig. 1), wherein the unbalanced rotating mass 33 is coupled to the axle 311 at a point offset from the center of mass (the unbalanced rotating mass 33 is shown to be coupled to the axle 311 at a point offset from the center of mass, see fig. 1), producing a vibration in the motor 31 when the mass is rotated, and wherein the vibration producing devices 10/30 are configured to deliver the vibration to at least a portion of a body (the unbalanced rotating mass 33 produces vibration in the motor 31 when the motor 31 drives the axle 311 to rotate the unbalanced rotating mass 33, the vibration producing devices 10/30 providing vibration along the back of the user’s body, see col. 3 lines 43-50), wherein the vibration producing devices 30 are directly mechanically attached to a stretchy chair back comprising elastic material (resilient straps 43, the straps 43 are made of a resilient material which is considered elastic; a chair of the system is shown to have a stretchy back comprising the elastic material 43, see fig. 3; the vibration producing devices 10/30 include the massaging housing 10 that is directly mechanically attached to the elastic material 43 via grooves 24/139 of the housing 10 enclosing the elastic material 43 on the stretchy chair back, see fig. 3 and col. 2 line 43 to col. 3 line 25), wherein the stretched chair back conforms substantially to the body of the user wherein the stretched chair back together with the vibration producing devices 10/30 and the body of the user define a resonant coupled system (the stretched chair back is shown to confirm to the back of the user’s body, see fig. 3; the stretched chair back, together with the vibration producing devices 10/30 and the body of the user, define a resonant coupled system due to the direct mechanical attachment of the vibration producing devices 10/30 to the elastic material 43 and the user’s back being placed on the stretchy chair back, the vibration producing devices 10/30 producing vibration that is transmitted from the unbalanced rotating mass 33, through the elastic material 43 and to the user’s back such that the vibration frequency of the vibration producing devices 10/30 and the user’s natural frequency create a resonant system, see fig. 3 and col. 1 line 65 to col. 2 line 15). 
Hsiao discloses everything as claimed including the elastic material being shown to have a thickness, see fig. 1, but lacks a detailed description of the elastic material having thickness between 1 to 5 mm.
However, in figure 5 Abu-Isa teaches a chair B with a back 70 of elastic material 50 having a thickness of 1-2 mm (the elastic material 50 includes a thickness, shown in the form of a diameter, of 0.2-2 mm, see col. 1 lines 30-32 and col. 3 lines 26-27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsiao’s elastic material to be filaments with a thickness of 2 mm, as taught by Abu-Isa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II). 
The modified Hsiao device discloses everything as claimed including the vibration producing devices, as disclosed by Hsiao, but lacks a detailed description of an input signal, wherein the input signal is directed to a sensor; at least one signal analyzer that analyzes the input signal to generate an analyzed signal and a motor drive waveform based on the analyzed signal; and a controller that is programmed to control the at least one vibration producing device using the motor drive waveform, to produce the vibration based on the input signal, such that the system applies the vibration based on the input signal to at least a portion of the body of the user.
However, in figures 1, 3 and 7A-9D Moriyasu teaches that system for applying vibration to a body of a user (the device is a massage mat 1200 containing multiple vibrating device to apply vibration to the user, see col. 3 lines 27-32), comprising: vibration producing devices 1211-1215/1221-1222/1231-1235 each including a motor with an axle and an unbalanced rotating mass mounted on the axle (the vibration producing devices 1211-1215/1221-1222/1231-1235 include small DC motors with attached eccentric wheels, eccentric wheels being well known to have an unbalanced mass that is rotatable, see col. 3 lines 29-32), wherein the unbalanced rotating mass is coupled to the axle at a point offset from its center of mass (vibrators having a motor and an unbalanced rotating mass are well known to have an axle to attach the unbalanced rotating mass to the motor), producing a vibration when the mass is rotated (the motor actuates the axle holding the attached unbalanced rotating mass to rotate the mass to produce vibration, see col. 3 lines 29-32), and wherein the vibration producing devices 1211-1215/1221-1222/1231-1235 are configured to deliver the vibration to at least a portion of a body (the vibration producing devices 1211-1215/1221-1222/1231-1235 are actuated to provide vibration to the body of the user, see col. 3 lines 29-38); an input signal, wherein the input signal is directed to a sensor (cable 1260, IR receiver 1263 and receiver 1264; an input signal, from a home audio/video system 1250-1257 is directed to the sensor 1260/1263/1264 of a controller 1220, see col. 3 lines 41-57); a signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091 that analyzes the input signal to generate an analyzed signal and a motor drive waveform based on the analyzed signal (the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091 receives the input signal, via sensor 1260/1263/1264 and input processors 1004/1006, generates an analyzed signal, via Band-Pass Filters 1011-1015 and Threshold Detectors 10211-1025, and delivers a motor drive waveform to be used to control the vibration produced by the vibration producing devices 1211-1215/1221-1222/1231-1235, see fig. 3 and 7A-9D and col. 4 lines 62-65, col. 5 lines 8-18 and lines 22-47); and a controller 1220 that is programmed to control the vibration producing devices 1211-1215/1221-1222/1231-1235 using the motor drive waveform, to produce the vibration based on the input signal, such that the system applies the vibration based on the input signal to at least a portion of the body of the user (the vibration producing devices 1211-1215/1221-1222/1231-1235 are actuated to produce vibration based on the detected input signal, the input signal being analyzed to generate a motor drive waveform to control said vibration, see col. 3 line 41 to col. 4 line 3 col. 5 lines 8-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Hsiao vibration producing devices and chair with the addition of a sensor, signal analyzer and control, as taught by Moriyasu, to be able to allow the system to connect to any audio or visual system to create a full spectrum of vibrating and massage action responding to different types of music, see col. 1 lines 50-53 of Moriyasu.
Regarding claims 2-3, the modified Hsiao device discloses that the input signal comprises an audio signal having spectral content in a frequency band and that the audio signal comprises a stereo audio signal (the input signal includes a stereo audio signal, having spectral left and right audio within a frequency band perceptible to the user and the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091, see col. 5 lines 8-47 of Moriyasu).
Regarding claim 4, the modified Hsiao device discloses that the input signal comprises a video signal having spatial content (the input signal includes output audio signals related to a video signal from TV 1254, the output audio signals including stereo audio, see col. 3 line 41 to col. 4 line 3 of Moriyasu).
Regarding claim 6, the modified Hsiao device discloses that the signal analyzer is an analog filter (the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091 is an analog filter in the form of a Band-Pass Filter 1011-1015, see col. 5 lines 8-18 of Moriyasu).
Regarding claim 7, the modified Hsiao device discloses that the signal analyzer is configured to measure and output an integrated signal power of the spectral content of the audio signal in a predefined frequency band, and wherein the motor drive waveform is based on the integrated signal power (the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091 includes an integrator, contained in VCO 1621, that is used to measure an output an integrated signal power of the spectral stereo audio signal, within a predefined frequency band set by Band-Pass filters 1011-1015, the motor drive waveforms being generated based on the output integrated signal power, see fig. 3 and 10 and col. 3 line 41 to col. 4 line 3, col. 5 lines 8-27 and col. 9 lines 44-48 of Moriyasu).
Regarding claim 8, the modified Hsiao device discloses that the input signal comprises a plurality of input signals, wherein the signal analyzer is programmed to acquire a plurality of samples of the plurality of input signals, wherein the plurality of samples are acquired within less than 60 seconds between each of the plurality of samples (the input signal comprises a plurality of input signals from music having stereo audio sound produced by the home audio/video system 1250-1257 are directed from the sensor 1260/1263/1264 to a controller 1220 to the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091 which detects at least two samples at a time from the input signal, see col. 3 lines 41-57 and col. 6 line 60 to col. 7 lines 18 of Moriyasu; the input signals from the music are acquired continuously during playback of the music, with music generally having a 1/4 to 4/4 time signature and therefore occurring at a frequency where multiple detectable samples are produced within less than 60 seconds).
Regarding claim 10, the modified Hsiao device discloses that the signal analyzer is programmed to convert the spatial content of the video signal into the motor drive waveform (the input signal includes output audio signals, having spatial stereo content, related to a video signal from TV 1254, the spatial content being included in the motor drive waveform applied to the vibration producing devices 1211-1215/1221-1222/1231-1235, see col. 3 line 41 to col. 4 line 3 of Moriyasu).
Regarding claim 11, the modified Hsiao device discloses that the motor drive waveform is applied to at least two different vibration producing devices (the motor drive waveform is applied to one, a portion of or all of the vibration producing devices 1211-1215/1221-1222/1231-1235, see fig. 12A and col. 3 line 65 to col. 4 line 3 and col. 10 lines 19-42 of Moriyasu).
Regarding claim 12, the modified Hsiao device discloses that the vibration producing devices comprises a plurality of vibration producing devices (multiple vibration producing devices 10/30 are included in the elastic material 43 of the stretchy chair back, see figs. 1 and 3 of Hsiao), wherein a portion of the plurality of vibration producing devices vibrate with different frequencies and amplitudes based on a frequency content of the input signal, as analyzed by the signal analyzer (the motor drive waveform is applied to one, a portion of or all of the vibration producing devices 1211-1215/1221-1222/1231-1235 depending on the analyzed signal, the analyzed signal including information regarding the direction and intensity of the audio to module the motor drive waveform to be applied to a target set of vibration producing devices 1211-1215/1221-1222/1231-1235, as determined by the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091, to treat the body of the user based on the input signal directed from the sensor 1260/1263/1264, see fig. 12A and col. 3 line 65 to col. 4 line 3 and col. 10 lines 19-42 of Moriyasu).
Regarding claim 13, the modified Hsiao device discloses that the motor drive waveform comprises a plurality of motor drive waveforms, and that the signal analyzer is programmed to generate a plurality of motor drive waveforms based on different features of the analyzed signal (a plurality of motor drive waveforms are generated and directed to target vibration producing devices 1211-1215/1221-1222/1231-1235, the generated plurality of motor drive waveforms being based off the signal analyzed by the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091, see fig. 12A and col. 3 line 65 to col. 4 line 3 and col. 10 lines 19-42 of Moriyasu), and wherein the controller delivers the plurality of motor drive waveforms to the plurality of vibration producing devices to deliver a plurality of different vibrations to a plurality of areas on the body (the controller 1220 directs the plurality of motor drive waveforms to the target set of vibration producing devices 1211-1215/1221-1222/1231-1235, to vibrate different areas of the user’s body on the massage mat 1200 based on the stereo audio detected from the input signal, as determined by the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091, see fig. 12A and col. 3 line 65 to col. 4 line 3 and col. 10 lines 19-42 of Moriyasu).
Regarding claim 14, the modified Hsiao device discloses that the controller is programmed to execute a sequence of spatially varying patterns of vibration using the plurality of motor drive waveforms delivered to the plurality of vibration producing devices, based on the analyzed signal (the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091 determines the intensity and location of the input signal to generate a motor drive waveforms that are to be directed to specific vibration producing devices 1211-1215/1221-1222/1231-1235 at a targeted locations, the controller 1220 directing said motor drive waveforms to said target vibration producing devices 1211-1215/1221-1222/1231-1235 to produce a vibration pattern to the user listening to playback of music or video, the controller 1220 constantly modifying the vibration playback as the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091 constantly receives and processes input signals directed the sensor 1260/1263/1264 based on the user’s control of the home audio/video system 1250-1257, see fig. 3 and 12A and col. 3 line 41 to col. 4 line 3 and col. 10 lines 19-42 of Moriyasu).
Regarding claim 15, the modified Hsiao device discloses that the input signal comprises at least two input signals corresponding to left and right stereo audio signal, and wherein the signal analyzer generates at least two motor drive waveforms based on the left and right audio signals (the input signal includes multiple inputs, as directed from the sensor 1260/1263/1264 based on the user’s control of the home audio/video system 1250-1257 to play back music and video, which include a stereo audio having left and right audio signals, the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091 generating a plurality of motor drive waveforms, based on the left and right audio signals, each motor drive waveform being directed to each vibration producing device 1211-1215/1221-1222/1231-1235, see col. 5 lines 8-47 of Moriyasu).
Regarding claim 16, the modified Hsiao device discloses that the plurality of vibration producing devices are disposed adjacent to one another with one of the plurality of vibration producing devices on one side of a centerline of the body and the another of the plurality of vibration producing devices on the other side of the centerline of the body (the vibration producing devices 10/30 are shown to be disposed adjacent to each other with a left half of the vibration producing devices 10/30 being on the left centerline of the chair’s 40 stretchy chair back, which corresponds to the body of the user, and a right half of the vibration producing devices 10/30 being on the right centerline of the chair’s 40 stretchy chair back, see figs. 1 and 3 and col. 3 lines 14-25 of Hsiao). 
Regarding claim 17, the modified Hsiao device discloses that the vibration producing devices are attached by an attachment mechanism to a platform (chair back, see fig. 3 and col. 3 lines 14-25 of Hsiao; the vibration producing devices 10/30 include the massaging housing 10 that is directly mechanically attached to the elastic material 43 via grooves 24/139 of the housing 10 enclosing the elastic material 43 on the stretchy chair back, see fig. 3 and col. 2 line 43 to col. 3 line 25 of Hsiao) and wherein the attachment mechanism transmits the vibration to the body of the user (the unbalanced rotating mass 33 transmits vibration to the motor 31 and massaging housing 10 which transmits vibration to the elastic material 43 and a massaging face 20 of the massaging housing 10, the vibration being transmitted to the user’s back, see col. 3 lines 14-53 of Hsiao).
Regarding claim 18, the modified Hsiao device discloses that the platform comprises at a chair (the platform is shown to comprise a chair 40, see fig. 3 and col. 3 lines 14-25 of Hsiao).
Regarding claim 20, the modified Hsiao device discloses that the different features correspond to at least one of a syllable in speech and a pattern in the input signal, and an integrated power within a frequency range of an audio spectrum, such that the input signal is mapped to a tactile sensation by the controller (the input signal includes different features, related to the music played back from the home audio/video system 1250-1257, the music having speech syllables and patterns detected and processed by the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091, such that the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091 generates motor drive waveforms, using an integrator contained in VCO 1621 to integrate the input signal that is within a frequency range of an audio spectrum detected by the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091, that are mapped to target vibration producing devices 1211-1215/1221-1222/1231-1235 on different areas of the massage mat 1200 to apply vibration to the user, the vibration being perceived as a tactile vibration sensation by the user, see fig. 3 and 12A and col. 3 line 41 to col. 4 line 3, col. 9 lines 44-48 and col. 10 lines 19-42 of Moriyasu).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao, Abu-Isa et al. and Moriyasu as applied to claim 1 above, and further in view of Van Erlach (9,005,101 B1).
Regarding claim 5, the modified Hsiao device discloses everything as claimed including the sensor providing sensor output, received from the home audio/video system, to the controller, see col. 3 lines 41-57 of Moriyasu, but lacks a detailed description of the input signal comprising a signal based on a sensor output of the sensor, wherein the sensor is sensing a piece of bioinformation related to the body of the user.
However, in figure 1 Van Erlach teaches that an input signal comprises a signal based on a sensor output, wherein sensors 115a-115n is sensing a piece of bioinformation related to the body of the user (sensors 115a-115n detect the heart rate of the user and output an input signal to be received by a controller 103 to control vibration therapy provided to the user based on the sensed heart rate, see col. 4 lines 4-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Hsiao system with the addition of a sensor producing sensor output based on the sensed heart rate of the user and to have modified the modified Hsiao signal analyzer to receive the sensor output as an input signal, as taught by Van Erlach, to allow the system to adjust the vibration produced by the vibration producing devices to reduce the stress of the user when the system determines that the user’s heart rate is abnormal, see col. 4 lines 33-48 of Van Erlach.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao, Abu-Isa et al. and Moriyasu as applied to claim 6 above, and further in view of Mergl et al. (11,046,225 B2) and Borras et al. (10,264,551 B2).
Regarding claim 9, the modified Hsiao device discloses everything as claimed, including Band-Pass filters that receive the input audio signal within a predefined frequency band, the vibration producing devices being actuated with a motor drive waveform that is within the frequency range of the predefined frequency band (the Band-Pass filters 1011-1015 filter out high frequency and low frequency audio from the input signal and actuate the vibration producing devices 1211-1215/1221-1222/1231-1235 within a characteristic frequency range related to the predefined frequency band, see col. 5 lines 8-47, the Band-Pass filters 1011/1015 analyzing music having a characteristic frequency within a bass band, see col. 6 lines 10-16 and col. 7 lines 55-63 of Moriyasu), but lacks a detailed description of the predefined frequency band being a frequency band associated with the signal in a bass band between 1Hz and 250Hz.
However, in figures 1-3 Mergl teaches that an acoustic entertainment signal 104 is analyzed by a control device 106, the acoustic entertainment signal 104 being within a predetermined frequency band of 80Hz to 100Hz, which is a frequency band associated with a signal in a bass band, and the control device 106 outputs a motor drive waveform to control vibration producing devices 102 based on the predefined frequency band (the control device 106 receives an analyzes the acoustic entertainment signal 104 and low frequencies associated with a bass band, having a frequency range of 80 Hz to 100 Hz, are used to drive vibration producing devices 102 within a lower region of the seat 103, the vibration producing devices 102 being driven within associated predefined frequency band, see col. 7 line 47 to col. 8 line 23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Hsiao signal analyzer to analyze an input signal within a predefined frequency band of 80 Hz to 100 Hz and to have the vibration producing devices have a characteristic frequency range of 80 Hz to 100 Hz, as taught by Mergl, to allow a lower region of the user body to receive vibration related to a bass band to provide an alternate massage to the user and to allow the system to operate at a frequency range that is the best match for the music and/or is most suitable for being translated into a massage is used, see col. 2 lines 51-62 of Mergl. 
The modified Hsiao device is silent with regard to the vibration producing devices also have a characteristic frequency range of 1 to 250 Hz.
However, in figure 8 Borras teaches that a vibration producing device 1206 has a characteristic frequency range of 45 Hz to 300 Hz (the vibration producing device 1206 has a characteristic frequency range of 45 Hz to 300 Hz and which is adjustable by the user, via controller 1204, to alter the upper or lower limit of the characteristic frequency range, see col 13 line 54 to col. 4 line 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the characteristic frequency range of the modified Hsiao vibration producing device to have the characteristic frequency range of 45 Hz to 250 Hz, as taught by Borras, to provide an alternative massage effect to the user and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao, Abu-Isa et al. and Moriyasu as applied to claim 17 above, and further in view of Cutler (5,437,608 A).
Regarding claim 19, the modified Hsiao device discloses that the platform is a chair and that the plurality of vibration producing devices are coupled through the chair to the body of the user and that the plurality of vibration producing devices are disposed on both sides of the centerline of the body (the platform is a chair 40, see fig. 3 and col. 3 lines 14-25 of Hsiao; the plurality of vibration producing devices 10/30 are coupled through the chair 40, via massage housing 10, to the user’s back, see figs. 1-3 of Hsiao; the vibration producing devices 10/30 are shown to be disposed adjacent to each other with a left half of the vibration producing devices 10/30 being on the left centerline of the chair’s 40 stretchy chair back, which corresponds to the body of the user, and a right half of the vibration producing devices 10/30 being on the right centerline of the chair’s 40 stretchy chair back, see figs. 1 and 3 and col. 3 lines 14-25 of Hsiao), but lacks a detailed description of the platform being a reclining chair with elevated foot support.
However, in figure 1 Cutler discloses that a platform, having attached vibration producing devices 16-18, is a reclining chair 10 with an elevated foot section 14 (the reclining chair 10 is able to bend along dashed lines, see fig. 1, and has a lower foot section 14, elevated off the ground when actuated to bend upward and due to the elevated foot section 14 being suspended on legs of the reclining chair 10, see col. 3 lines 29-36 and col. 4 lines 4-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Hsiao chair to be a reclining chair with an elevated foot support, as taught by Cutler, to allow the user to adjust the reclining chair to increase the comfort of the user.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of Northern et al. (2020/0222276 A1) in view of Moriyasu (6,027,463 A). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding claims 1 and 12 and the broadening aspect of the application claims, the following comparison between the co-pending application claims and the application claims, see underlined features in the co-pending application claims, show what elements have been excluded in the presentation of the application claims.  
Co-pending application claim 5
Application claim 12
1. A system for the application of a therapeutic vibration to a body of a user, comprising: at least one first motor, wherein the at least one first motor comprises an axle rotating at a first frequency, and at least one asymmetric mass coupled to the axle, wherein the asymmetric mass is coupled to the axle at a point offset from its center of mass, such that the asymmetric mass produces a vibration in the at least one first motor, and at least one second motor rotating at a second frequency with at least one second asymmetric mass, wherein the second motor is mechanically coupled to the first motor, defining at least one coupled motor pair wherein the coupled motor pair generates a beat mode based on the first and second frequencies, the beat mode having a characteristic frequency and amplitude, which defines the therapeutic vibration- and wherein the coupled motor pair is directly mechanically attached to a stretchy elastic chair back of thickness between 1 to 5 mm, wherein the stretchy elastic chair back conforms substantially to the body of the user whereby the stretched chair back together with the vibration producing device and the body of the user define a resonant coupled system.

5. (Currently Amended) The system of claim 1, wherein the at least one motor pair comprises a plurality of motor pairs generating a plurality of different beat modes in a range of frequencies.
1. (Currently Amended) A system for applying vibration to a body of a user, comprising: at least one vibration producing device including at least one motor with an axle and at least one unbalanced rotating mass having a center of mass and mounted on the axle, wherein the at least one unbalanced rotating mass is coupled to the axle at a point offset from the center of mass, producing a vibration in the at least one motor when the mass is rotated, and wherein the device is configured to deliver the vibration to at least a portion of a body, wherein the vibration producing device is directly mechanically attached to a stretchy chair back comprising elastic material of thickness between 1 to 5 mm, wherein the stretched chair back conforms substantially to the body of the user wherein the stretched chair back together with the vibration producing device and the body of the user define a resonant coupled system; an input signal, wherein the input signal is directed to a sensor; at least one signal analyzer that analyzes the input signal to generate an analyzed signal and a motor drive waveform based on the analyzed signal; and a controller that is programmed to control the at least one vibration producing device using the motor drive waveform, to produce the vibration based on the input signal, such that the system applies the vibration based on the input signal to at least a portion of the body of the user. 

12. The system of claim 1, wherein the at least one vibration producing device comprises a plurality of vibration producing devices, wherein a portion of the plurality of vibration producing devices vibrate with different frequencies and amplitudes based on a frequency content of the input signal, as analyzed by the at least one signal analyzer.


Thus, it is apparent, for the broadening aspect, that co-pending application claims 1 and 5 include features that are not in application claims 1 and 12, where co-pending application claims 1 and 12 differ slightly by reciting a second motor and a coupled motor pair generating a beat mode. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claims 1 and 12 are anticipated by co-pending application claims 1 and 5, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claims 1 and 12 are obvious over co-pending application claims 1 and 5 with respect to the broadening aspect.
With respect to the additional features recited in application claims 1 and 12, co-pending application claims 1 and 5 fail to recite the inclusion of an input signal, wherein the input signal is directed to a sensor; at least one signal analyzer that analyzes the input signal to generate an analyzed signal and a motor drive waveform based on the analyzed signal; and a controller that is programmed to control the at least one vibration producing device using the motor drive waveform, to produce the vibration based on the input signal, such that the system applies the vibration based on the input signal to at least a portion of the body of the user.
However, in figures 1, 3 and 7A-9D Moriyasu teaches that system for applying vibration to a body of a user (the device is a massage mat 1200 containing multiple vibrating device to apply vibration to the user, see col. 3 lines 27-32), comprising: vibration producing devices 1211-1215/1221-1222/1231-1235 each including a motor with an axle and an unbalanced rotating mass mounted on the axle (the vibration producing devices 1211-1215/1221-1222/1231-1235 include small DC motors with attached eccentric wheels, see col. 3 lines 29-32), wherein the unbalanced rotating mass is coupled to the axle at a point offset from its center of mass (vibrators having a motor and an unbalanced rotating mass are well known to have an axle to attach the unbalanced rotating mass to the motor), producing a vibration when the mass is rotated (the motor actuates the axle holding the attached unbalanced rotating mass to rotate the mass to produce vibration, see col. 3 lines 29-32), and wherein the vibration producing devices 1211-1215/1221-1222/1231-1235 are configured to deliver the vibration to at least a portion of a body (the vibration producing devices 1211-1215/1221-1222/1231-1235 are actuated to provide vibration to the body of the user, see col. 3 lines 29-38); an input signal, wherein the input signal is directed to a sensor (cable 1260, IR receiver 1263 and receiver 1264; an input signal, from a home audio/video system 1250-1257 is directed to the sensor 1260/1263/1264 of a controller 1220, see col. 3 lines 41-57); a signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091 that analyzes the input signal to generate an analyzed signal and a motor drive waveform based on the analyzed signal (the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091 receives the input signal, via sensor 1260/1263/1264 and input processors 1004/1006, generates an analyzed signal, via Band-Pass Filters 1011-1015 and Threshold Detectors 10211-1025, and delivers a motor drive waveform to be used to control the vibration produced by the vibration producing devices 1211-1215/1221-1222/1231-1235, see fig. 3 and 7A-9D and col. 4 lines 62-65, col. 5 lines 8-18 and lines 22-47); and a controller 1220 that is programmed to control the vibration producing devices 1211-1215/1221-1222/1231-1235 using the motor drive waveform, to produce the vibration based on the input signal, such that the system applies the vibration based on the input signal to at least a portion of the body of the user (the vibration producing devices 1211-1215/1221-1222/1231-1235 are actuated to produce vibration based on the detected input signal, the input signal being analyzed to generate a motor drive waveform to control said vibration, see col. 3 line 41 to col. 4 line 3 col. 5 lines 8-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the co-pending application claim’s vibration producing devices and chair with the addition of a sensor, signal analyzer and control, as taught by Moriyasu, to be able to allow the system to connect to any audio or visual system to create a full spectrum of vibrating and massage action responding to different types of music, see col. 1 lines 50-53 of Moriyasu.
Response to Affidavit
The affidavit under 37 CFR 1.132 filed 25 April 2022 is insufficient to overcome the rejection of claim 1 based upon 35 U.S.C. 103 as set forth in the last Office action because:  
On page 1 line 12 to page 2 line 7 and page 3 line 12 to page 4 line 2, applicant remarks “the examiner indicated that experimental data would be helpful, demonstrating the surprising results achieved with the system according to claim 1, and particularly, to the feature that attaching the vibrating devices directly to the elastic membrane is responsible for the unique behavior of this system and its particularly therapeutic effects. The data is shown below, that demonstrates that the stretchy membrane allows the generation of motion with greater amplitude and wider frequency response than the prior art chair. These frequencies cover resonant structures in the body of the user, resulting in profoundly therapeutic action” and “When the vibration producing device was placed in a foam substrate, constituting the chair back, there were no detectable mechanical oscillations in this frequency range. Alternatively, when the identical vibration producing device was attached to a suspended membrane, constituting the chair back, there were measurable mechanical energy peaks in the 200-300 Hz range”.
The rejection of claim 1, as recited in the office action mailed 05 January 2022, relies on Moriyasu (6,027,463 A) to disclose the vibration producing, input signal, signal analyzer and controller. As the claims have been amended to include the vibration producing device being directly mechanically attached to a stretchy chair back comprising an elastic material, the rejection of amended claim 1 relies on Hsiao (6,669,291 B1) to disclose a vibration producing device being directly mechanically attached to a stretchy chair back comprising an elastic material and Moriyasu is only relied upon to teach the input signal, the sensor, the signal analyzer and the controller for providing control to Hsiao’s vibration producing devices. Therefore, the affidavit is considered to be insufficient to overcome the rejection of claim 1. 
Response to Arguments
Applicant’s arguments, see the remarks filed 25 April 2022, with respect to the 35 U.S.C. 112(a) rejection of claim 20 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claim 20 has been withdrawn. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mack (4,396,011 A), Kunz (4,570,616 A) and McCambridge (6,217,533 B1) are cited to show control systems for vibration producing devices. 
Stoffregen (4,732,140 A), Taylor (5,437,607 A), Trapp (2017/0119620-A1), Shockley, Jr. (9,895,287 B2), Smith (9,901,510 B2) and Gwak (11,209,904 B2) are cited to show vibration producing devices being attached to a stretchy back.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785